DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-42, 57-60 and 64-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the following claims’ limitations are not disclosed, within the disclosure as to enable one of ordinary skill in the art, to ascertain that applicant possess the claimed invention:
Claim 39, 57 “wherein less than one-eighth of the second portion overlaps the first portion.”
	Claim 40, 58 “wherein less than one-sixteenth of the second portion overlaps the first portion.”
	Claim 41, 59, 63 “wherein a single corner of the second portion overlaps a single corner of the first portion.”
	Claim 42, 60, 64 “wherein two corners of the second portion overlap the first portion.”
	Claim 65, “wherein two corners of the second portion overlap a single corner of the first portion and a single corner of the third portion.”
	Claim 66, “wherein less than one-eighth of the second portion overlaps the first portion, and less than one-eighth of the fourth portion overlaps the third portion.”
	Claim 67, “wherein less than one-sixteenth of the second portion overlaps the first portion, and less than one-sixteenth of the fourth portion overlaps the third portion.”
  
Allowable Subject Matter
Claims 3-5, 22, 23, 38, 43-56 and 61-63 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a thickness of the mirror element decreases from the first edge to the second edge, as disclosed in Claim 3; or a second mirror element proximate the first mirror element, the second mirror element having: (a) a third surface proximate the second electrode; and (b) Claim 22; or mirror element is configured to: responsive to a first potential applied to the electrode, direct light to a first portion of an area by tilting at a first angle relative to the substrate surface; and responsive to a second potential applied to the electrode, direct light to a second portion of the area by tiling at a second angle relative to the substrate surface, in which a corner of the second portion overlaps a corner of the first portion, and less than a quarter of the second portion overlaps the first portion, as disclosed in Claim 38.
In the instant case, Nakamura (US 2009/0021884) discloses  a movable Micromirror provided with bottom electrodes and a basic conductive layer fixed to a substrate, an elastic shaft of a carbon nanotube with a bottom end fixed on the basic conductive layer and standing up, and a top structure including a top electrode spaced away from the bottom electrode and fixed to a top end of the elastic shaft, wherein when applying voltage between a bottom electrode and the top electrode, the top electrode displaces relatively to the bottom electrodes within an allowable range of elastic deformation of the elastic shaft. 
Fleming (US 5,867,302) discloses a bistable (MEMS) actuator is formed on a substrate and includes a stressed membrane of generally rectangular shape that upon release assumes a curvilinear cross-sectional shape due to attachment at a midpoint to a resilient member and at opposing edges to a pair of elongate supports. The stressed membrane can be electrostatically switched between a pair of mechanical states having 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898